     Case 4:18-cv-00237-RH-EMT Document 160 Filed 06/02/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

WILBERT HURST,

      Plaintiff,

v.                                                  Case No. 4:18cv237-RH-EMT

CENTURION OF FLORIDA, LLC
et al.,

     Defendants.
_________________________________/

               ORDER SETTING SETTLEMENT CONFERENCE

      On April 9, 2021, the District Judge referred this matter to the undersigned for

a settlement conference. ECF Doc. 147. A settlement conference was held via

remote means on April 29, 2021. ECF Doc. 155. Although the parties did not settle

this matter during that conference, the parties agreed to reconvene, and did so, via

remote means, on May 5, 2021. ECF Doc. 156.

      On May 25, 2021, the District Judge modified his previous settlement

conference order to “allow the magistrate judge to require” in person attendance for

any future settlement conferences. ECF Doc. 157. The undersigned finds it is time

to reconvene and conclude the settlement conference and further finds for purposes
      Case 4:18-cv-00237-RH-EMT Document 160 Filed 06/02/21 Page 2 of 2




                                                                             Page 2 of 2

of judicial efficiency and to facilitate necessary settlement discussions an in-person

conference is necessary.

      Accordingly, it is ORDERED:

      1.     A settlement conference will be held before the undersigned on

Thursday, June 17, 2021 at 10:00 A.M (CST) in Courtroom 3N, United States

District Court, One North Palafox, Pensacola, FL.

      2.     The undersigned will issue a writ directing the United States Marshal

Service or other official to bring Plaintiff to the settlement conference.

      3.     The undersigned’s prior order excusing certain parties from attending

the settlement conference (ECF Doc. 150) is VACATED.

      4.     All parties, counsel, and client or other representatives necessary to

achieve a full and complete settlement of this matter must attend the conference with

sufficient settlement authority and must do so in person.

      DONE AND ORDERED this 2nd day of June, 2021.
                                 s/ Hope Thai Cannon
                                 HOPE THAI CANNON
                                 UNITED STATES MAGISTRATE JUDGE




Case No. 4:18cv237-RH-EMT
